MEMORANDUM **
John D. Jenkins appeals pro se the district court’s judgment dismissing his damages action against the Social Security Administration for its alleged inaccurate calculation of his benefits. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the dismissal, Hooker v. United States Dep’t of Health & Human Servs., 858 F.2d 525, 529 (9th Cir.1988), and we affirm.
The district court properly dismissed Jenkins’ action as barred by 42 U.S.C. § 405(h) for failure to exhaust administrative remedies. See id. at 529-30. The district court properly rejected Jenkins’ attempts to circumvent the exhaustion requirement by characterizing his action as one for civil rights violations. See id.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.